Opinion by
Lawrence, J.
In accordance with stipulation of counsel that the items marked “A” copsist of brass bell bottle openers and similar brass articles, or brass brackets, similar in all material respects to those the subject of Abstract 64135, the claim at 15 percent under the provision in paragraph 339 (19 U.S.C. § 1001, par. 339), as modified by the Torquay Protocol to the General Agreement on Tariffs and Trade (T.D. 52739), for household utensils, composed of brass, was sustained. The items marked “B,” stipulated to consist of brass door knockers the same as those the subject of said Abstract 64135, were held dutiable at 22% percent under the provision in said paragraph 397, as modified by T.D. 51802, for brass articles, not specially provided for, as claimed.